UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 49,377,038 shares of common stock outstanding as of May 20, 2013. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2013 ITEM Page PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 17 Item 6. Exhibits 17 Signatures 17 1 APOLLO SOLAR ENERGY, INC CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance of $18,976 and $18,872 Inventories Prepaid expenses and other current assets Total Current Assets Long-term Assets Property, machinery and mining assets, net Non-marketable investment Investment in and advances to Joint Venture Total long-term Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans $ $ Account payable - trade Account payable - construction vendors Accrued expenses and other current liabilities Due to stockholders and related parties Total Current Liabilities Long-term liabilities Convertible loan Total liabilities Stockholders' Equity Preferred stock: - - $0.001 par value, 25,000,000 shares authorized; 0 shares issued and outstanding as of March 31, 2013 and December 31, 2012 Common stock: $0.001 par value, 100,000,000 shares authorized; 51,795,961 shares issued and 49,377,038 shares outstanding as of March 31, 2013 and December 31, 2012 Additional paid-in capital Treasury stock 2,418,923 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 2 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended March 31, Sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: General and administrative expenses Selling expense Research and development expenses Total operating expenses Operating loss ) ) Other income (expense): Interest expense ) ) Loss in equityof Joint Venture ) ) Total other income (expense) ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss ) ) Other comprehensive loss Foreign currency translation adjustment Comprehensive loss $ ) $ ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to the consolidated financial statements 3 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Stock-based compensation Loss in equity of Joint Venture Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) ) Accounts payable-trade Accounts payable-construction - ) Accrued expenses and other current liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (Repanyment of) short-term loans ) Proceeds from (repayment of) to stockholder loan - Due to related parties Proceeds from convertible loan - Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Income tax paid in cash $ - $ Interest expense $ $ See accompanying notes to the consolidated financial statements 4 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Apollo Solar Energy, Inc. (the “Company) reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and those estimates.Estimates that are particularly susceptible to change include assumptions used in determining the fair value of securities owned and non-readily marketable securities. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the entire year or for any future period. The Company’s functional currency is the Chinese Renminbi (“RMB”); however, the accompanying financial statements have been translated and presented in United States Dollars (“USD”). Going concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has negative working capital of $7,896,851, did not generate cash from its operations, and has had operating losses during past two years. These circumstances, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 2. INVENTORIES Inventories are valued at the lower of cost or net realizable value with cost determined on the weighted-average method. Work in progress and finished goods are composed of direct material, direct labor and a portion of manufacturing overhead. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs to complete and dispose.The Company did not record any inventory mark-down for the three months ended March 31, 2013 and 2012, respectively. 5 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) NOTE 2. INVENTORIES (Continued) Inventories consist of the following: As of March 31, December 31, Raw Materials $ $ Work-in-progress Finished goods Total $ $ NOTE 3. PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets consist following: 　 March 31, December 31, Advances for purchases $ $ Other receivable Total $ $ NOTE 4. RELATED PARTIES TRANSACTIONS AND BALANCES The breakdown of due from/due to related parties consists of the following: As of March 31, December 31, Due to (from) Xinju $ ) $ Due to shareholders and related parties Total $ $ Due to shareholders and due to/from Xinju are non-interest bearing and due on demand. Xinju is a related company partially owned by the second largest shareholder of Apollo Solar Energy. 6 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) NOTE 5. EQUITY METHOD INVESTMENT IN JOINT VENTURE On November 9, 2009, Sichuan Apollo Solar Science & Technology Co. Ltd. (“Sichuan Apollo”), a wholly-owned foreign subsidiary of the Company, entered into a joint venture agreement (the “Agreement”) with Bengbu Design & Research Institute for Glass Industry (“Bengbu”) and a local Chinese government agency (the “Agency”). The Joint Venture (“JV”) was formed to conduct research and development related to glass used in the production of thin film solar cells and manufacture thin film solar cells. The Company accounts for this investment under the equity method of accounting. Under the terms of the agreement, Benghu and the Agency own an aggregate of 65% of the JV and Sichuan Apollo owns the remaining 35%. The JV was formed with a cash contribution by Bengbu and the Agency and the contribution by Sichuan Apollo of assets consisting of land, a manufacturing plant, equipment and three patents. with a net book value of approximately $1.7 million with a fair market value of RMB 49,980,000 (approximately $7.3 million). In addition, under the terms of the agreement, responsibility for debt of Sichuan Apollo aggregating RMB 37,170,000 (approximately $5,444,500) owed to the Agency was assigned to the JV. The fair market value of the net assets contributed by Sichuan Apollo, as determined by Sichuan Apollo’s management giving consideration to the valuation services provided by an independent third party, was equal to 35% of the aggregate contribution of the three parties to the JV. As of December 31, 2012, all parties had finished the total capital contribution of RMB142,800,000 (approximately $22.7 million) to JV per agreement. In accordance with ASC 805-40, Sichuan Apollo has reported a gain on the difference between the cost of its investment in the JV and the Company’s proportionate share of the fair value of the JV’s net equity, an amount which, if the JV were treated as a consolidated subsidiary, would have resulted in negative goodwill to be recorded as a gain. This resulted in an excess of the proportionate share of the JV’s net assets at fair market value over the cost of the assets contributed by Sichuan Apollo, which was reported as income on the Company statement of operations. The Company contributed its assets over time and recognized its proportional gain during the periods in which it contributed the assets. All gain had been recognized as of December 31, 2012. Summarized financial information for our investment in the JV assuming a 100% ownership interest is as follows: March 31, March 31, Statement of operations Revenues $ $ - Cost of sales - Gross profit - - Operating Loss Loss before income tax $ $ NOTE 6.ACCRUED EXPENSES, TAXES AND OTHERCURRENT LIABILITIES Accrued expenses, taxes and othercurrent liabilities are listed as below: March 31, December 31, 　 　 Accrued interest $ $ Salaries and benefits Other taxes Professional fees Accrued R&D expenses Other payables Advance from customers Total $ $ 7 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) NOTE 7.SHORT-TERM LOAN Short-term loans consist of the following loans collateralized by assets of the Company: 　 March 31, December 31, 1) Loan payable to Chengdu Xihang Gang Construction & Investment Co., Ltd. due on demand, without interest collateralized by certain plant equipment of Sichuan Apollo $ $ 2) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on August 22, 2013, with interest at 8.4% per annum, collateralizedby the buildings of Sichuan Apollo. This loan was paid off in March, 2013 - 3) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on September 17, 2013, with interest at 7.74% per annum, collateralized by the buildings of Sichuan Apollo. This loan was paid off in March, 2013 - 4) Loan payable to Industrial and Commercial Bank of China, due on November 19, 2013 and December 3, 2013, with interest of 6.6% and 6.00% per annum, respectively, collateralized by the land of Sichun Apollo and its 100% ownership of Xinlong 5) Loan payable to Bank of China, Xihanggang Branch, Chengdu, due on September 20, 2013 6)Loans payable to unrelated party, non-interest bearing and due on March 24 , 2013 * * 7) Loan payable to an unrelated party, non-interest bearing and due on April 10, 2013. This loan was fully repaid in April, 2013 - 8) Loan payable to Wuhan Economic Development Group through Industrial and Commercial Bank of China, Huangpu Breach, due on March 31,2013, with interest at 7.5% per annum, collateralized by Sichun Xinlong’s 100% ownership in Shimian * * $ $ *These loans are currently in default. Management and the lender are negotiating to extend the terms of these loans, but there is no assurance that they will be extended. NOTE 8. CONVERTIBLE LOAN On October 31, 2012, the Company entered into a Loan Agreement with Golden Bridge Education Inc., pursuant to which the Company may borrow up to $500,000. Pursuant to the Agreement, the lender has an option to convert the loan balance into the Company’s common stock before October 31, 2013 at $2 per share. This loan has an annual interest rate of 10% and a term of 5 years. The loan is collateralized by 2% of the ownership of the Joint Venture referred to in Note 7. The Company borrowed $100,970 and $299,030 during December 2012 and January 2013, respectively. On March 28, 2013, the Company entered into another loan Agreement with Golden Bridge Education Inc., pursuant to which the Company may borrow up to $500,000. Pursuant to the Agreement, the loan has an annual interest rate of 10% and a term of 5 years. The Company is required to pay $12,500 of interest every three month. The lender has an option to convert the loan balance into the Company’s common stock before the loan agreement has expired. This loan was subordinated to the bank loan and is a senior loan to all other liabilities. The Company evaluated the conversion option of these loans and determined that they do not contain an embedded derivative instrument or a beneficial conversion feature. 8 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) NOTE 9.TAXES Corporation income tax The Company is incorporated in the United States of America and is subject to United States federal taxation. No provisions for income taxes have been made, as the Company had no U.S. taxable income for the three and three months ended March 31, 2013 and 2012. The Company’s Chinese subsidiaries are governed by the Income Tax Law of the PRC concerning the privately run and foreign invested enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. Based on management's present assessment, the Company has determined that it is more likely than not a deferred tax asset attributable to the future utilization of the net operating loss carry-forward as of March 31, 2013 will not be realized. Accordingly, the Company has provided a 100% allowance against the deferred tax asset in the financial statements at March 31, 2013. The Company will continue to review this valuation allowance and make adjustments as appropriate. The Company has net operating loss carry-forwards in China and United States of approximately $3 million and $8 million, respectively, which expire between 2012 and 2022. The Company has a deferred tax asset resulting from the tax loss carry-forwards of approximately $4 million for which the Company has provided a 100% valuation allowance. The comparison of income tax expense at the U.S. statutory rate of 35% in 2013 and 2012, to the Company’s effective tax is as follows: Three Months Ended March 31, U.S. Statutory rate of 35% $ ) $ ) Tax rate difference between China and U.S. Change in valuation allowance Net operating loss expired Effective tax $
